Woods, J.
Action’of replevin. The question in the case is whether there may be a parol reservation of the landlord’s share in growing wheat from a written lease of the land which takes effect, and under which the lessee takes possession, before the maturity of the crop. This court has held that the grantor, in a deed in fee, may avail himself of a parol reservation of growing crops. This conceded, there can be no reason in principle for not applying the same rule to a lease for a term of years. (
The question in this case arises upon the ruling of the court upon a demurrer to the reply; and counsel insist that the reply is argumentative, and therefore demurrable. It is not cause *116for demurrer that the pleading is argumentative. Stoddard v. Johnson, 75 Ind. 20; Nicholson v. Caress, 76 Ind. 24; Judah v. Trustees, etc., 23 Ind. 272.
Judgment reversed, with costs, and with instructions to overrule the demurrer to the reply.